Case 5:20-cv-02410-DMG-SHK Document 15 Filed 01/12/21 Page 1 of 1 Page ID #:117




                               UNITED STATES DISTRICT COURT                 JS-6 / REMAND
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.    ED CV 20-2410-DMG (SHKx)                                 Date     January 12, 2021

  Title Ryan Matthew Burd v. James R. Hefflin                                         Page     1 of 1

  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                               NOT REPORTED
               Deputy Clerk                                             Court Reporter

     Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
              None Present                                               None Present

  Proceedings: IN CHAMBERS—ORDER REMANDING CASE TO RIVERSIDE
               COUNTY SUPERIOR COURT

          On December 10, 2020, the Court issued an Order to Show Cause (“OSC”) to Defendant
  James Hefflin as to why this case should not be remanded to Riverside County Superior Court
  for lack of subject matter jurisdiction. [Doc. # 12.] Hefflin, who is proceeding pro se, filed a
  response on December 23, 2020. [Doc. # 13.]

          Hefflin’s response does not establish that Plaintiff Ryan Matthew Burd’s Request for a
  Civil Harassment Restraining Order arises under the Fair Housing Act (“FHA”), 42 U.S.C.
  § 3601, et seq., simply because it asserts that Hefflin harassed Burd on the basis of Burd’s same-
  sex marriage. The primary case Hefflin cites in his response, Egan v. Schmock, 93 F. Supp. 2d
  1090 (N.D. Cal. 2000), held that the language of California’s Fair Employment and Housing Act
  (“FEHA”) mirrors that of the FHA. Id. at 1093-94. Although Hefflin is correct that FEHA does
  not specifically prohibit discrimination by neighbors, the Egan court concluded that a plaintiff
  could theoretically state a claim under FEHA based on a neighbor’s discriminatory intent to
  drive the plaintiff out of his home. Id. at 1093-94 (citing Cal. Gov’t Code § 12955.7). Because
  Burd’s claims could arise specifically under state law, and not federal law, and because the Ninth
  Circuit “strictly construe[s] the removal statute against removal jurisdiction,” the Court lacks
  federal question jurisdiction over this action. See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th
  Cir. 1992) (“Federal jurisdiction [under that statute] must be rejected if there is any doubt as to
  the right of removal in the first instance.”) (emphasis added).

         Without any other basis for subject matter jurisdiction, the Court REMANDS this action
  to Riverside County Superior Court. All scheduled dates and deadlines are VACATED.

  IT IS SO ORDERED.




  CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
